Citation Nr: 0304733	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  96-04 010	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 20 
percent, for residuals of a left forearm muscle injury (MG 
VII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which granted the veteran service 
connection for residuals of a left forearm muscle injury and 
rated this disorder as 10 percent disabling effective from 
October 1993.  

During the pendency of this appeal, the RO by a rating 
decision dated in June 2002 increased the disability 
evaluation for the veteran's service-connected left forearm 
muscle injury residuals from 10 percent to 20 percent 
disabling, effective from October 1993.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all identified relevant 
evidence necessary for disposition of the appeal.  

2.  The veteran's residuals of a left forearm muscle injury 
is manifested by weakness with prolonged use, pain with 
lifting and clinical evidence of muscle herniation; there is 
no more than moderately severe impairment of MG VII on the 
left.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a left forearm muscle injury (MG VII) have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.56 and Part 4, Diagnostic 
Code 5307 (effective prior to July 3, 1997, and as amended, 
effective from July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000.  

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated in June 1994 and the 
subsequent June 2002 rating decision, as well as a September 
1995 statement of the case and a June 2002 supplemental 
statement of the case.  These documents provide notice of the 
law and governing regulations, the evidence needed to support 
a claim for the benefit sought, and the reasons for the 
determination made regarding the veteran's claim.  The 
veteran was also furnished a letter by the RO in May 2002, 
which informed him of the information that was needed to 
substantiate his claim, the evidence the VA will attempt to 
obtain in support of the claim, and the evidence currently on 
file as well as the information and evidence still required 
from the veteran.  The record discloses VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the RO has provided 
the veteran with VA examinations in November 1993, July 1996, 
October 1999 and November 1999 and most recently in June 2002 
in connection with his claim.  These examination reports have 
been associated with the veteran's claims file and provide an 
adequate basis for determining the degree of severity of the 
veteran's left forearm disability.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's chronological service treatment records show 
that in May 1979 he presented to a service department 
surgical clinic with a cystic mass over the left forearm that 
enlarged when he bent his arm.  There is no description of 
any traumatic injury to the left forearm in the service 
medical records.  Herniated muscle left arm was diagnosed in 
June 1979 and the veteran underwent a left forearm 
hernioplasty for repair of a ruptured left forearm muscle.  

VA examined the veteran in November 1993.  The veteran 
related a history of an injury to his left forearm in service 
reporting that while he was fixing an ejection seat he felt a 
snap in the medial aspect of his middle third of the left 
forearm.  He said he was seen at a clinic with a diagnosis of 
status post torn fascia.  He said that since this injury he 
has had discomfort and pain in the left forearm.  On physical 
examination an incisional postoperative healed scar was noted 
at the medial aspect, anteromedial aspect of the left forearm 
measuring approximately 2.5 inches in length.  During 
palpation and pressure the examiner could feel that there was 
a gap at the fascia of the left forearm and during mobility 
pronation and supination and palmar motion of the wrist, one 
could feel protrusion of the flexor tendon.  The examiner 
noted that the veteran has good, normal, pronation and 
supination of the left forearm but during extreme pronation 
and palmar flexion of the left wrist he could feel the muscle 
protrusion through the fascia of the forearm.  He noted that 
as far as grasping and releasing of objects, muscle strength 
could be graded as fair plus to good compared to the right 
side.  He observed that there was no tissue loss compared 
with the right forearm and no damage to the flexor tendon 
although the veteran felt that during flexion and extension 
he can feel some pressure or pulling sensation at the flexor 
tendon of the ring and little finger of the left hand.  The 
examiner noted that there was no damage to the bone, joint, 
or nerve.  The examiner found the veteran to be right handed.  
A magnetic resonance imaging of the left forearm was 
interpreted to reveal evidence of a persistent defect 
involving the superficial fascia of the central volar aspect 
of the left forearm underlying an old surgical incision site.  
There was no evidence of associated underlying soft tissue 
abnormalities.  

Service connection for a left forearm muscle injury (MG VII) 
was granted by an RO rating decision in June 1994.  This 
disability was rated as 10 percent disabling effective from 
October 1993 under Diagnostic Code 5307 of VA's Schedule for 
Rating Disabilities (rating schedule).  

In a letter dated in October 1995, a private physician, 
Robert J. Hedderman, M.D., reported that the veteran had been 
referred to him for an evaluation of his left forearm.  He 
noted that the veteran had received most of his medical care 
in the VA and military system.  He reported that the veteran 
initially injured his left forearm while working on an 
ejection seat of an airplane.  Physical examination of the 
veteran was reported to show essentially full extension and 
flexion of the left arm with full pronation and supination.  
There was a well-healed scar over the ulna, slightly volar 
border of the left forearm.  A slight bulge was palpable in 
this region and there did appear to be a small muscle fascial 
defect in this vicinity.  Dr. Hedderman noted that the 
veteran had brought with him to the examination multiple 
regulations regarding VA disability benefits.  Dr. Hedderman 
added that he had some experience in this from his military 
service.  He noted that on review of the information provided 
by the veteran regarding VA disabilities he thought that 
there was room for discussion regarding the veteran's rating.  
He noted the veteran currently carried a 10 percent 
disability rating and is unable to work as a mechanic.  He 
further stated that he would consider a 20 percent rating.

On VA examination in July 1996 it was noted that the veteran 
used to be an auto mechanic and presently sells men's 
clothing.  It was noted that the veteran complained of pain 
on dorsiflexion or palmar flexion of the left wrist on the 
left forearm and the left elbow as well as fatigue on the 
left forearm muscle especially when trying to use his left 
hand.  The examiner also noted that the veteran had left 
flexor muscle herniation on the middle aspect of the left 
forearm and was unable to perform repeated motion of the left 
hand.  He observed that the veteran was unable to grasp 
objects weighing more 2 or 3 pounds in weight and that he 
complained of weakness on lifting less than five pounds of 
heavy objects.  He also reported difficulty in twisting and 
turning the left hand because of the left forearm muscle 
weakness.  It was noted on physical examination that the 
veteran had an indentation on the left forearm muscle as well 
as a 4.2-centimeter scar on the medial aspect of the left 
forearm that was neither sensitive nor tender.  The examiner 
observed that the veteran had no damage to the tendons, bones 
or joints although there might be involvement of the 
cutaneous nerve of the left forearm involving the scar on the 
left forearm.  Strength of the left forearm and the left hand 
was 5/5 with evidence of pain in the left forearm muscle in 
the mid aspect, Group VII, on deep palpation.  On a sensory 
examination the veteran had normal pinprick, temperature and 
touch.  Motor strength was 5/5.  Biceps and triceps reflexes 
were four-plus bilaterally active and equal.  Flexion, 
extension, pronation and supination of the left elbow and 
wrist were normal.  Examination of the hand, thumb and finger 
revealed full range of motion.  History of muscle injury of 
Group VII on the left, midforearm, with resulting fatigue and 
inability to perform certain functions like screwing jaws or 
fine movement of the left hand because of fatigue of the left 
forearm muscles was the diagnosis.  

On VA muscle examination in early October 1999 muscle 
strength of the left forearm was 4/5.  There was muscle 
herniation on making a fist and on bending the left elbow 
against resistance.  It was noted that the muscle group on 
the middle aspect of the left forearm was impaired because of 
the bulging of the left forearm muscle.  Pronation and 
supination of the elbow and extension were within normal 
range but the wrist joint on pronation and supination 
produced tenderness and fatigue on the left forearm muscle.  
Left forearm muscle injury with muscle herniation, fatigue, 
tenderness and weakness of the left forearm muscle was the 
diagnosis.  

On a VA orthopedic examination in late October 1999 the 
examiner noted that the veteran continued to demonstrate some 
small muscle bulging in the palmar aspect of the midleft 
forearm.  He said that he agreed with the veteran that this 
bulging would probably be uncomfortable or at times painful 
when trying to do any heavy lifting or lifting that requires 
muscle contraction of the left forearm such as any type of 
wrist flexion or hand grasp.  Physical examinations show that 
the veteran had full range of motion of his left elbow, full 
range of motion of his left wrist and no evidence of any 
significant sensory deficit in the left hand.  There was a 
negative Tinel's and a negative Phalen's sign.  The examiner 
observed that when the veteran made a full grasp with his 
left hand a small area of muscle bulging in the left forearm 
on the volar aspect could be seen and palpated.  The 
veteran's grip strength on the left, although not measured, 
felt to be grossly less than the right.  It was noted that 
the veteran was right-handed.  

On EMG and nerve conduction studies in November 1999 the 
veteran denied any numbness or tingling sensation and only 
weakness on exertion of the left forearm.  Physical 
examination showed that his power was 5/5 throughout and 
sensory was grossly intact as were reflexes.  All 
examinations were noted to be grossly normal on both physical 
and diagnostic evaluation.  

On his most recent VA examination in June 2002 the veteran 
complained of pain and weakness in the left upper extremity.  
The veteran was noted to have weakness in lifting objects as 
well as tenderness on the left wrist area.  The examiner 
noted that the veteran had muscle herniation on the left 
forearm flexor muscle on the middle third of the left forearm 
and that the muscle herniation extended laterally.  Muscle 
grip and strength on the left and right side were noted to be 
equal at 5/5.  Flexion and extension of the left wrist joint 
were 70 degrees and 60 degrees, respectively.  Ulnar 
deviation and radiation were 30 and 40 degrees, respectively.  
Finger abduction and adduction were 20 and 0 degrees, 
respectively.  There was no numbness of the left forearm.  
Left forearm muscle injury with herniation of the left 
forearm flexor muscle with weakness of the left forearm was 
diagnosed.  It was noted that the veteran had pain lifting 
objects as well as tenderness on the left lateral aspect of 
the left wrist and weakness of the left flexor muscle on the 
anterior aspect of the left forearm.  

Analysis

In general, disability evaluations are assigned by applying 
the aforementioned rating schedule which represents as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.1, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, when the initial assignment 
of a disability rating has been appealed, as the case here, 
the Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's left forearm muscle injury is currently 
evaluated at 20 percent disabling under Diagnostic Code 5307, 
injury to Muscle Group VII.  38 C.F.R. § 4.73.  The function 
of MG VII involves the flexion of the wrist and fingers 
resulting from the muscles arising from internal condyles of 
the humerus and includes flexors of the carpus and long 
flexors of the finger and thumb.  

Left-handedness for the purpose of a major rating will be 
confirmed by the evidence of others, or by proper tests.  
Often the handwriting before or after service injury may be 
convincing evidence.  Only one hand is to be considered 
major.  38 C.F.R. § 4.69 (prior to July 1997).  Handedness 
for the purposes of a dominant rating will be determined by 
the evidence of record, or by testing on VA examination only 
one hand shall be considered dominant.  38 C.F.R. § 4.69 
(effective in July 1997).  

In this case, the veteran was determined to be right-handed 
by his examiner on his initial VA examination in November 
1993 and the clinical records subsequent to that examination 
do not show otherwise.  Consequently, the veteran's service-
connected left forearm MG VII injury residuals are properly 
evaluated as a nondominant extremity.  

Under Diagnostic Code 5307, a 20 percent evaluation is 
assigned when there is moderately severe disability resulting 
from injury to MG VII in the nondominant arm.  A maximum 
schedular rating of 30 percent is awarded when there is 
severe disability in the nondominant arm.

Moderately severe muscle damage involves a through and 
through or deep penetrating wound or high velocity missile of 
a small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts and intermuscular cicatrization.  Objective 
findings involve entrance and (if present) exist scars, which 
are relatively large and so situated as to indicate the track 
of a missile through important muscle groups.  There are 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  A 
history of inservice hospitalization for a prolonged period 
for treatment of the wound is required.  38 C.F.R. § 4.56(c).  

Severe muscle damage involves a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of a high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings involve extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  An X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and the explosive effect of 
the missile.  Palpation may show moderate or extensive loss 
of the fascia or muscle substance, and soft or flabby muscle 
in the wound area, and no swelling of muscles and hardening 
in normal contraction.  38 C.F.R. § 4.56(d).  

The above regulations were amended effective July 3, 1997.  
66 Fed. Reg. 30,235-30,240 (June 1997).  There is no 
significant difference between the old and new versions as 
applicable to this case.  Therefore neither version can be 
said to be advantageous in comparison to the other.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

With respect to the proper disability evaluation to be 
assigned for the veteran's left forearm muscle injury 
residual under Diagnostic Code 5307, the Board finds that the 
criteria for an increased disability rating greater than 
20 percent currently assigned are not met.  A review of the 
evidence in its entirety reveals that the veteran has 
complaints of pain, fatigability and left arm weakness that 
results in an inability to perform certain functions without 
discomfort such as lifting objects and using his left hand to 
perform twisting or turning motions.  Objectively the veteran 
demonstrates evidence of muscle herniation, pain, tenderness, 
and reduced grip strength as well as some weakness.  However, 
typical indicators of severe muscle disability such as to 
warrant an evaluation in excess of the 20 percent currently 
assigned, is not demonstrated by the evidence in its 
entirety.  Here we observe the current record fails to reveal 
evidence of loss of deep fascia or muscle tissue, visible 
muscle atrophy, tendon damage, adhesions, severe loss of 
strength or other characteristics of disability as set forth 
above.  

Furthermore, limitation of flexion or extension of the 
forearm has not been demonstrated on VA examination.  There 
is no medical evidence of record to suggest that the 
disability attributed to the veteran's service-connected left 
forearm warrants a rating under any other applicable 
diagnostic code.  See Diagnostic Codes 5206, 5207, 5208.  
Therefore, the Board concludes that the claim for a rating in 
excess of 20 percent for the service-connected left forearm 
disorder involving injury to Muscle Group VII must be denied.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of approximate balance 
such as to warrant its application.  


ORDER

A higher initial evaluation in excess of 20 percent for 
residuals of a left forearm muscle injury (MG VII) is denied.  



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

